Clark, J.
The evidence upon trial fully supported the ¡allegation of ownership, and the fact relied upon by appellant, to wit, the payment by the railway company to the alleged owners of the value of three dozen pairs of shoes, ■demonstrates that the property could not have been in other parties, for in that event the damages must have been paid to such other parties; and' the only recourse left to the .alleged owners, if any special damage had accrued to them, would have been by action against the consignors. The title to the goods passed to the consignees, the alleged ■owners, by delivery to the carrier. Jones v. Sims, 6 Port. 138; The People v. Haynes, 14 Wend. 546; Waldron v. Romaine, 22 N. Y. 368.
The entire confession of the defendant, however, should mot have gone to the jury. When a confession is made by a prisoner in custody, without his having been first cautioned that it may be used against him, and in connection with such *40confession he states facts or circumstances that are found to-be true, which conduce to establish his guilt, such as the-finding of secreted or stolen property, his statement of the facts or circumstances which are found to be true is competent evidence, but not the entire confession. This is the-settled construction of our statute regulating the admissibility of confessions. Davis v. The State, 8 Texas Ct. App. 510 ; Strait v. The State, 43 Texas, 486 ; Selridge v. The State, 30 Texas, 59 ; Warren v. The State, 29 Texas, 370.
The reason assigned by counsel for the exclusion of the-confession does not appear tenable. It is true that at the time of appellant’s arrest by the constable and his posse, some demonstrations were made by a portion of the latter-indicating a purpose to offer violence to the prisoner, but assurances were at once given by the officer that no harm; should be done him, and the confession appears to have been voluntarily made, after the constable and the prisoner had entirely separated from the others and were on their way to the county-town. To exclude the confession on the-ground relied upon would involve the proposition that, when a party had once made a confession under fear, he-could make no confession afterwards which would be competent evidence against him ; which would be an extension of the rule beyond the support of any known authority.. The Slate v. Frazier, 6 Baxt. 539. There was but-one confession in the case, and that was volunteered by the prisoner some time after any hostile demonstration, and after he had been entirely removed from its influence.
For error in failing to restrict the evidence of the prisoner’s confession to his statements which were found to be true, the judgment is reversed and the cause remanded.

Reversed and remanded.